Exhibit 10.43
SECOND AMENDMENT
TO
SUBLEASE AGREEMENT
This Second Amendment to Sublease Agreement (the “Second Amendment”) is entered
into effective the 1st day of March, 2010 by and between Cordillera Corporation
(Sublessor”) and Oceanic Exploration Company (“Sublessee”).
WHEREAS, Sublessor and Sublessee entered into that certain Sublease Agreement
effective as of April 1, 2008 and that certain Amendment to Sublease Agreement
dated October 22, 2008 (collectively referred to herein as the “Sublease”);
WHEREAS, Sublessor and Sublessee wish to further extend the term of the
Sublease;
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
set forth herein, the receipt and sufficiency of which are hereby acknowledged,
Sublessor and Sublessee agree as follows:

  1.   The following language shall be added to Section 2:         Sublessor and
Sublessee agree that effective April 1, 2010 the term of the Sublease shall be
extended on a month-to-month basis (the “Extended Term”) until such time as
either party terminates the Sublease by giving the other party a minimum of
thirty (30) days written notice.     2.   The following language shall be added
to Section 6:         Rent for the Extended Term. Sublessee agrees to pay rent
for the Extended Term at the rate of $12.00 per square foot payable in monthly
installments of $940.00 without notice or demand on the first day of each
successive month during the Extended Term until termination of the Sublease.

All provisions of the Sublease not expressly modified herein shall remain
unchanged and in full force and effect. In the event of any inconsistency
between the provisions of the Sublease and this Second Amendment, the provisions
of this Second Amendment shall be deemed controlling.
IN WITNESS WHEREOF, the Sublessor and Sublessee have executed this Second
Amendment to Sublease Agreement on the day and year first above written.

                  SUBLESSOR:       SUBLESSEE:
 
                CORDILLERA CORPORATION       OCEANIC EXPLORATION COMPANY
 
               
By:
  /s/ Nicole J. Champine       By:   /s/ Janet A. Holle
 
               
 
  Nicole J. Champine           Janet A. Holle
 
  Vice President and General Counsel           Vice President
 
                            ACCEPTED BY OWNER:
 
                            SORRENTO WEST PROPERTIES, INC.
 
               
 
          By:   /s/ Bart Brundage
 
               
 
              Bart Brundage
 
              Vice President

 

 